Citation Nr: 0823953	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-22 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety, depression, and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1953 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he has anxiety, depression, and PTSD 
related to service.  

The veteran's service treatment records (STRs) reveal that he 
was treated for a carcinoma of the right colon while serving 
in Vietnam in 1968.  

The veteran was afforded a VA examination in December 2003.  
The veteran reported that he served seven months in Vietnam 
and was not in combat.  He reported that his most stressful 
incident occurred when he discovered that he had colon cancer 
while in the military.  The veteran reported that while on 
duty he passed out and woke up bleeding profusely.  He said 
he went to the dispensary and was unconscious for five days.  
He indicated that he was told by a doctor that he would have 
died if he had not gotten treatment when he did.  He reported 
intense fear and helplessness with regard to this incident.  
The examiner said the veteran met criterion A for PTSD.  He 
said criteria B, C, and D was not met.  Psychological testing 
revealed that there were no signs of PTSD or significant 
anxiety.  The examiner diagnosed the veteran with dysthymia 
in partial remission.  The examiner reported that the veteran 
may have had some episodes of reliving the colon cancer 
experience in service but he denied significant avoidance 
symptoms or hyperarousal symptoms specifically related to the 
incident in service.  He said the veteran appeared to have a 
general negative association with his time in Vietnam and 
things that remind him of Vietnam he finds somewhat 
distressing but it did not appear to reach the threshold of 
PTSD.  The examiner noted that the veteran described mild 
chronic depression throughout the years that began after he 
returned from Vietnam but that the relationship between his 
military service and the onset of depression was not clear.  
The examiner indicated that the veteran's experience with 
colon cancer may have contributed to his depression but it 
did not seem likely that it would be the primary factor.  

A nurse who treated the veteran at VA submitted a letter 
dated in July 2004 and indicated that the veteran has anxiety 
and depression related to his memories of what happened to 
him while he served in the military.  She said the veteran 
worried about the recurrence of his cancer on a daily basis 
and he is hypersensitive to any changes in his bodily 
functions.  

Also associated with the claims file is a letter from the 
veteran's therapist at the Vet Center dated in September 
2004.  She reported that she disagreed with the finding that 
there was no PTSD/dysthymia related to military service.  She 
said the veteran not only served in a war zone but had some 
life threatening medical complications during that time that 
caused high anxiety and the interrelationship between these 
two can clearly be connected to his service time.  

In a memorandum dated in October 2004 a clinical social 
worker from VA said the veteran suffers from the symptoms of 
PTSD due to exposure to a stressful event in Vietnam, not as 
a result of combat.  

The veteran's treating therapist at the Vet Center also 
submitted a letter dated in October 2006 in which she 
reported that the veteran passed out while on duty in Vietnam 
and woke up to be told by a fellow patient that he overheard 
doctors saying he was not going to make it certainly laid the 
foundation for life-long fear and anxiety.  She said the 
veteran was treated in 1968 for this incident and the veteran 
is only now realizing and dealing with the emotional legacy 
from the same event.  She said it is consistent with the 
diagnosis that he did not seek treatment earlier.  

As noted, several health care providers have expressed the 
opinion that the veteran's in-service treatment caused or 
contributed to a current psychiatric disorder.  While the VA 
examiner believed that the veteran clearly did not meet the 
criteria for PTSD, the examiner did note a diagnosis of 
dysthymia, and it is unclear to what degree the examiner 
believed that the in-service treatment caused or contributed 
to that disability.  In order to properly adjudicate the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include anxiety, 
depression, and PTSD, a clarifying opinion should be obtained 
in order to determine whether any current disorder it is 
etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should return the claims 
file to the VA examiner who 
conducted the December 2003 
evaluation.  The examiner should be 
asked to provide a clarifying 
opinion as to the medical 
probability that any diagnosed 
psychiatric disorder(s) is traceable 
to the veteran's period of military 
service, to include the likelihood 
that the veteran has dysthymia 
related to service.  A complete 
rationale should be provided for any 
opinions expressed.

2.  If that examiner is not 
available, please schedule the 
veteran for an appropriate VA 
examination by a specialist skilled 
in the diagnosis and treatment of 
psychiatric disorders to determine 
the appropriate diagnosis for the 
veteran's claimed acquired 
psychiatric disorder(s) and 
determine whether such disorder(s) 
bears any relationship to service, 
including treatment for colon cancer 
in 1968.  The claims file and a copy 
of this remand must be made 
available and reviewed by the 
examiner in connection with the 
examination.  Any further indicated 
special tests and studies should be 
conducted.  Based upon the 
examination results and the review 
of the claims folders, the examiner 
should provide an opinion as to the 
medical probabilities that any 
diagnosed psychiatric disorder(s) is 
traceable to the veteran's period of 
military service.  Also ask that the 
examiner discuss the rationale for 
the medical opinion based on a 
review of the other relevant 
evidence in the claims file.

The AMC should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AMC's examination 
request.  If any report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2007).

3.  After undertaking any other 
development deemed appropriate, the 
AMC should readjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case (SSOC) and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


